      Case: 3:19-cv-00234-NBB-RP Doc #: 129 Filed: 10/26/20 1 of 2 PageID #: 771




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 OXFORD DIVISION

DR. AMY R. WOODS                                                                     PLAINTIFF

VS.                                                  Civil Action No: 3:19-cv-00234-NBB-RP

MHM HEALTH PROFESSIONALS, LLC D/B/A
CENTURION PROFESSIONALS,
MANAGEMENT & TRAINING CORPORATION,
JESSE WILLIAMS, INDIVIDUALLY AND
JOHN DOES 1-9                                                                    DEFENDANTS

           MOTION FOR SUMMARY JUDGMENT OF MANAGEMENT &
        TRAINING CORPORATION AND JESSE WILLIAMS, INDIVIDUALLY

       COME NOW Management & Training Corporation (“MTC”) and Jesse Williams

(“Williams”), two of the defendants herein, by and through counsel, and submit their Motion for

Summary Judgment, as follows:

       1.      The plaintiff claims that MTC and Williams intentionally acted, either on their own

or in concert with her employer, MHM Health Professionals, to cause her to be terminated.

       2.      As is explained in their accompanying Memorandum Brief, MTC and Williams had

a valid right to revoke the plaintiff’s gate clearance at the Marshall County Correctional Facility

and are not liable to the plaintiff under any of the Counts asserted against them in the Third

Amended Complaint.

       WHEREFORE, PREMISES CONSIDERED, MTC and Williams respectfully request that

the Court grant their Motion for Summary Judgment and dismiss all claims against them with

prejudice.

       THIS, the 26th day of October, 2020.




{D1517048.1}
    Case: 3:19-cv-00234-NBB-RP Doc #: 129 Filed: 10/26/20 2 of 2 PageID #: 772




                                               Respectfully submitted,

                                               MANAGEMENT & TRAINING CORPORATION
                                               AND JESSE WILLIAMS

                                               BY:    /s/Timothy M. Peeples
                                                      OF COUNSEL
TIMOTHY M. PEEPLES - BAR NO. 100103
tpeeples@danielcoker.com
J. CAROLINE JOHNSON - MS BAR NO. 105674
cajohnson@danielcoker.com
DANIEL COKER HORTON & BELL, P.A.
265 NORTH LAMAR BLVD., SUITE R
P.O. BOX 1396
OXFORD, MISSISSIPPI 38655
(662) 232-8979 TELEPHONE
(662) 232-8940 FACSIMILE

                                CERTIFICATE OF SERVICE

      I hereby certify that I mailed and/or emailed a true and correct copy of the above foregoing
   document to the following counsel of record:

               R. Shane McLaughlin, Esq.
               McLaughlin Law Firm
               338 North Spring St., Suite 2
               PO Box 200
               Tupelo, MS 38802

               Rachel Pierce Waide, Esq.
               Waide and Associates, P.A.
               PO Box 1357
               Tupelo, MS 38802

               Elizabeth Hadley, Esq.
               David W. Long-Daniels, Esq.
               Greenberg Traurig, LLP
               300 West 6th Street
               Suite 2050
               Austin, TX 78701


                                                      /s/Timothy M. Peeples
                                                      TIMOTHY M. PEEPLES




{D1517048.1}
